                 Case 18-20486      Doc 41-2    Filed 11/19/18     Page 1 of 9



                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MARYLAND
                                   Greenbelt Division


 IN RE:
 Theresa Dawn Royal
                                                     Case No. 18-20486-WIL
    aka Theresa Dawn Royal Brown
        Debtor


 The Bank of New York Mellon f/k/a The
 Bank of New York, as Trustee for the                Chapter 13
 Certificateholders of the CWABS Inc.,
 Asset-Backed Certificates, Series 2006-1
         Movant,

 vs.

 Theresa Dawn Royal
        Debtor



  MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS CASE
 WITH PREJUDUCE, REQUEST FOR IMPOSITION OF TWO YEAR BAR TO
 RE-FILING AND IMPOSITION OF AN EQUITABLE SERVITUDE FOR TWO
  YEARS ON REAL PROPERTY LOCATED AT 12305 QUILT PATCH LANE,
                    BOWIE, MARYLAND 20720

       COMES NOW, The Bank of New York Mellon f/k/a The Bank of New York, as

Trustee for the Certificateholders of the CWABS Inc., Asset-Backed Certificates, Series

2006-1 (hereinafter “Movant”), by and through undersigned counsel, submits this

Memorandum of Law in support of its Motion to Dismiss Case with Prejudice, Request

for Imposition of Two Year Bar to Re-filing, and Imposition of an Equitable Servitude for

Two Years on real property located at 12305 Quilt Patch Lane, Bowie, Maryland 20720,

and states as follows:
                 Case 18-20486          Doc 41-2   Filed 11/19/18      Page 2 of 9



                               FACTUAL BACKGROUND

        1.     On or about August 8, 2018, Theresa Dawn Royal (hereinafter “Debtor”)

filed a voluntary petition in this Court under Chapter 13 of the United States Bankruptcy

Code.

        2.     Timothy P. Branigan is the duly appointed Chapter 13 Trustee of the

Debtor’s bankruptcy estate.

        3.     At the time of initiation of the bankruptcy proceedings, the Debtor owned a

parcel of real estate located in Prince George’s County, Maryland, and improved by a

residence known as 12305 Quilt Patch Lane, Bowie, Maryland 20720 (“Property”).

Upon information and belief, this Property is the Debtor’s primary residence.

        4.     Movant is a secured creditor of the Debtor and Movant holds a first priority

lien on the subject Property and its interest is evidenced by a promissory note (“Note”)

dated December 14, 2005, executed by Debtor in the original principal amount of

$309,600.00 with interest at the original note rate of 5.8%. A copy of the promissory note

is attached hereto.

        5.     Said Note is secured by a certain Deed of Trust also dated December 14,

2005, executed by Debtor and recorded in the land records of Prince Georgie’s County,

Maryland at Liber 24080, Folio 209, which instrument secures Movant’s lien. A copy of

the deed of trust is attached hereto.

        6.     Including the present Chapter 13 bankruptcy filing, the Debtor has now

filed a total of four (4) bankruptcy petitions with this Court. A recitation of the history of

filings is described more particularly below:

         A. Debtor filed Case No. 06-18017-PM, under Chapter 13 on December 12,
            2006. This case converted to a case under Chapter 13 on December 23,
                 Case 18-20486       Doc 41-2      Filed 11/19/18    Page 3 of 9



            2009. On or about November 8, 2007, Movant filed a motion requesting
            relief from automatic stay related to the Property (Doc. No. 58). The parties
            entered into a Consent Order Modifying Automatic Stay on December 5,
            2007 (Doc. No. 63). Debtor defaulted under the terms of this agreement and
            Movant filed a First Notice of Default (Doc. No. 71) on March 3, 2008.
            Debtor defaulted again under the terms of this agreement and Movant filed a
            Second Notice of Default (Doc. No. 72) on May 20, 2008. This case closed
            on March 30, 2010 (Doc. No. 118). Sale was scheduled for January 15,
            2016. The sale was canceled pending a loss mitigation request. The loan
            modification was denied, and the sale was reset for January 26, 2017. This
            was canceled due to the bankruptcy filing of Case 17-11013-WIL.

        B. Debtor filed Case No. 17-11013-WIL, under Chapter 13 on January 25,
           2017. On or about March 6, 2017, a mere 1.5 months after the bankruptcy
           filing, Debtor filed a voluntary Motion to Dismiss Case (Doc. No. 13). This
           Court granted Debtor’s motion an entered an order dismissing case on March
           7, 2017. Sale was reset to April 13, 2017. On April 6, 2017, the sale was
           canceled for a loss mitigation request. The loss mitigation was canceled, and
           the sale was reset for November 15, 2018. This was canceled due to the
           bankruptcy filing of case 17-25317-WIL.

        C. Debtor filed Case No. 17-25317-WIL, under Chapter 13 on November 15,
           2017. Debtor filed a Motion to Convert (Doc. No. 14) to Chapter 7 on
           January 3, 2018. This Court granted the Debtor’s motion on January 23,
           2018 (Doc. No. 18). An order closing the case (Doc. No. 32) was entered on
           May 2, 2018. Sale was scheduled for August 9, 2018. This was canceled due
           to the filing of case 18-20486-WIL.

        D. Debtor filed Case No. 18-20486-WIL under Chapter 13 on August 8, 2018.
           On or about September 11, 2018, Movant filed an Objection to Plan
           Confirmation (Doc. No. 20). An order denying plan confirmation with leave
           to amend (Doc. No. 29) was entered on October 18, 2018. Debtor is required
           to file an amended plan by November 6, 2018. This case remains open.

       7.      Upon the basis of the history of the Debtor’s serial filings and the timing of

the Debtor’s actions, cause exists to dismiss the current bankruptcy case with prejudice for

bad faith and to bar the Debtor from re-filing for a period of two years. There is also

cause to impose an equitable servitude for a period of two years. The reasons for the relief

requested are described more particularly below.
                 Case 18-20486       Doc 41-2      Filed 11/19/18     Page 4 of 9



                                           ARGUMENT

       I.      The Current Bankruptcy Case Should be Dismissed with Prejudice for Bad
               Faith and Debtor Should be Barred from Re-Filing for Two Years.

       8.      Generally, a court must consider the totality of circumstances to determine

whether a case was filed in bad faith. In re Frenandez, 212 B.R. 361, 369

(Bankr.C.D.Cal. 1997), aff’d on other grounds, 227 B.R. 174 (9th Cir. BAP 1998), aff’d F.

3d 220 (9th Cir. 2000) (finding that courts may consider several factors when deciding

whether debtor's bankruptcy filings lacked good faith, including the number of bankruptcy

filings, whether the filings were docketed on the eve of foreclosure sales, whether debtor

attempted to prosecute his or her case by appearing at scheduled hearings and meetings,

and whether debtor made plan payments to the trustee).

       9.      The latest bankruptcy case should be scrutinized carefully to ensure that it

does not constitute abuse of the bankruptcy process or a “bad faith” filing. In re Sanford,

403 B.R. 831, 842 (Bankr. D. Nev. 2009); Johnson vs. Home State Bank, 501 U.S. 78, 88

(1991) (“[T]he bankruptcy court retains its broad equitable power to 'issue any order,

process, or judgment that is necessary or appropriate to carry out the provisions of the [the

Code.]”) (citing 11 U.S.C. § I 05(a)).

       10.     Under 11 U.S.C. § 1307(c) courts have authority to dismiss a Chapter 13

case “for cause” including “unreasonable delay by the debtor that is prejudicial to

creditors.” §1307(c)(l).

       11.     The facts related to these cases demonstrate that the Debtor has no

intention of utilizing the bankruptcy court system for its intended purpose, reorganization

of debt and treatment of creditor's claims with the purported aim of a “fresh start.”
                 Case 18-20486       Doc 41-2     Filed 11/19/18      Page 5 of 9



       12.     Debtor has demonstrated an unwillingness to confirm a Chapter 13 plan

despite repeated failed attempts in previous cases. Debtor filed Case No. 17-11013-WIL,

under Chapter 13 on January 25, 2017. On or about March 6, 2017, a mere 1.5 months

after the bankruptcy filing, Debtor filed a voluntary Motion to Dismiss Case (Doc. No.

13). This Court granted Debtor’s motion and entered an order dismissing case on March

7, 2017. Debtor used the Bankruptcy Code for her purposes, which was to prevent state

court action against her primary and sole asset, the Property, without any intent of

prosecuting her 2017 case. Debtor repeated this scheme when she filed her second 2017

bankruptcy case, Case No. 17-25317-WIL on November 15, 2017, in which she failed to

confirm a Chapter 13 Plan but rather moved to convert the case to one under Chapter 7 so

that the case could be quickly closed. As of the filing of the pending bankruptcy case, her

fourth bankruptcy case, it is clear that she had become well-versed in manipulating and

frustrating state court actions by utilizing the powerful bankruptcy automatic stay. This

type of audacious behavior is typical of abusive bankruptcy filers.

       13.     Debtor is contractually due for the June 1, 2008 payment onward. This

mortgage account status is especially noteworthy considering that the very first mortgage

payment due under the Note was January 1, 2005, meaning that the Debtor has only made

3.5 years out of 10 years of mortgage payment obligations. This type of behavior is not

only shocking and unconscionable, but also illustrates clearly the Debtor’s ease and

comfort with manipulating the bankruptcy court with abject impunity in an attempt to

frustrate the Movant’s rights to move forward with state court foreclosure proceedings.

       14.     It is superfluous to say, but must be said, that consequently, Debtor has not

(a) made a single post-petition payments directly to the lender pursuant to Md. Local Rule
                 Case 18-20486        Doc 41-2      Filed 11/19/18      Page 6 of 9



3070-l (a) in the present bankruptcy case, and (b) Movant has received little if any plan

disbursements arising out of either 2017 case or her 2018 case.

       15.     For these reasons, Debtor's serial bankruptcy filings demonstrate objective

futility as well as subjective bad faith and the latest 2018 filing is yet another piece in the

pattern of abusive, serial bankruptcy filings, meant only to frustrate creditors rather than

for any legitimate purpose. Therefore, cause exists to dismiss this latest bankruptcy case

with prejudice and to impose a two year bar against any future bankruptcy filing by

Debtor.

       II. An Equitable Servitude Should be Imposed for 2 Years on the Property

       16.     The pernicious nature of serial filings has been addressed and highlighted

by bankruptcy courts nationwide. See generally In re Spectre Group Inc., 185 B.R. 146,

156 (Bankr. S.D.N.Y. 1995) (finding that bad faith exists where debtor lacks any realistic

possibility of reorganization and files the petition for the sole purpose of frustrating and

delaying its secured creditor's efforts to enforce its legitimate rights); In re Case, 198 F.3d

327, 332 (2d. Cir. 1999) (“Serial filers . . . are . . . among the Hannibal Lecters of

current bankruptcy litigation.”); In re Kinney, 51 B.R. 840, 845 (Bankr. C.D. Cal. 1985)

(“Where . . . debtors utilize the automatic stay without the intent or ability to reorganize

their financial activities or effectuate a realistic repayment plan, they are abusing the

bankruptcy system”).

       17.     This Court holds the authority, pursuant to In re Yiman, 214 B.R. 463

(Bankr.D.Md.1997), to invoke a remedy to prevent the continuing abuse of the bankruptcy

process in the presence of a variety of factors, including (a) whether the serial filings were

designed to forestall foreclosure, (b) the sheer number of bankruptcy filings, (c) whether
                 Case 18-20486        Doc 41-2     Filed 11/19/18      Page 7 of 9



debtor had made sincere effort to prosecute her case and (d) the objective futility of the

latest bankruptcy filing, among others.

       18.     An examination of these cases demonstrates that Debtor does not intend to

diligently prosecute her case(s), both cases having resulted in an order denying

confirmation of plan without leave to amend. Moreover, the case history strongly

indicates that plan confirmation is not feasible and objectively futile.

       19.     It is highly likely that even if this Court were to enter an order dismissing

this case with prejudice and impose a two year bar to re-filing, the Debtor will simply

ignore that order and file yet another bankruptcy case. An equitable servitude would

preserve judicial resources by preemptively providing notice to both bankruptcy and state

court actors that any new bankruptcy filing will not affect ongoing state court proceedings.



                                          CONCLUSION

       20.     Based on the serial nature of bankruptcy filings, Debtor's unwillingness to

prosecute her cases in good faith and Debtor's failure to maintain payments to Movant,

cause exists to dismiss this case with prejudice for bad faith and for the imposition of a

two year bar to re-filing.

       21.     The facts discussed supra clearly indicate that there is a high likelihood

that Debtor will continue to file bankruptcy cases unfettered and with impunity. An

equitable servitude would render impotent the harmful effects that Movant and other

creditors continue to suffer with each new bankruptcy filing. Therefore, cause also exists

for imposing an equitable servitude on the subject Property, which servitude would

prevent the automatic stay from attaching to the Property by reason of any new
                 Case 18-20486       Doc 41-2      Filed 11/19/18     Page 8 of 9



bankruptcy being filed by any person holding an interest in the Property, including but not

limited to Theresa Dawn Royal.

       WHEREFORE, Movant requests that the Court grant the motion to dismiss case with

prejudice with a two year bar to re-filing, grant the request for imposition of an equitable

servitude for two years, and for such other and further relief as deemed proper.



                                            Respectfully submitted,


                                              /s/ Gene Jung, Esq.
                                            Gene Jung, Esq., MD Fed. Bar No. 14950
                                            Brock & Scott, PLLC
                                            7564 Standish Place, Suite 115
                                            Rockville, MD 20855
                                            (410) 306-7821
                                            (240) 316-7825 facsimile
                                            Gene.Jung@brockandscott.com

                                            Counsel for Movant
                Case 18-20486       Doc 41-2   Filed 11/19/18   Page 9 of 9



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 19th day of November , 2018, the
following persons were served a copy of the foregoing Memorandum, in the manner
described below:

Via First Class Mail, Postage Prepaid:

Theresa Dawn Royal
12305 Quilt Patch Lane
Bowie, MD 20720
Debtor


Via CM/ECF Electronic Notice:

Timothy P. Branigan
9891 Broken Land Parkway
Suite 301
Columbia, MD 21046
Chapter 13 Trustee



                                            /s/ Gene Jung
                                          Gene Jung
